NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 23, 2022 *
                                  Decided July 1, 2022

                                         Before

                         DIANE S. SYKES, Chief Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 21-2928

MICHAEL J. ESTEVEZ,                             Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

      v.                                        No. 21-cv-0756-bhl

SCOTT LOHMAN, et al.,                           Brett H. Ludwig,
     Defendants-Appellees.                      Judge.

                                       ORDER

      Michael Estevez appeals the dismissal of his complaint alleging that officials at
the Door County Jail in Wisconsin violated his constitutional rights while he was a



      *  The appellees were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2928                                                                             Page 2

pretrial detainee. See 42 U.S.C. § 1983. The district judge dismissed his complaint for
failure to state a claim. We affirm.

       Estevez filed a form prisoner-rights complaint alleging violations of his
Fourteenth and First Amendment rights in connection with a state-court order that
limited his communications and contacts with others while he was in pretrial detention.
The judge screened the complaint, 28 U.S.C. § 1915A, and dismissed it with leave to
amend. The judge explained that the complaint lacked “a coherent narrative that would
allow … proper notice” under Rule 8 of the Federal Rules of Civil Procedure. In
providing an opportunity to amend, the judge cautioned Estevez that claims that were
not common to all defendants would require different lawsuits and judges and district
attorneys are generally entitled to absolute immunity.

        Estevez amended his complaint to allege that two correctional officers
implemented restrictions placed on him in pretrial detention, subjecting him to “severe
pain and torture.” He alleged that over nine months Sheriff Tammy Sternard
implemented a policy that limited his mail privileges, telephone privileges, and contact
with visitors and other detainees. Estevez further alleged that on one occasion he sent
his attorney a letter, which Sergeant Scott Lohman opened and searched without his
consent.

       The judge dismissed the amended complaint for failure to state a claim. He
explained that even privileged legal mail can be searched for contraband, and there was
nothing unconstitutional about Sternard’s implementation of a policy at the jail to
inspect outgoing privileged mail for contraband. With regard to Lohman’s alleged
search of Estevez’s privileged legal mail outside his presence, the judge concluded that
a single instance of mail interference, without any injury, was not actionable. Finally,
the judge said that the remainder of Estevez’s allegations regarding prohibitions on
making calls or having visitors were not grounded in facts sufficient to provide notice
to defendants of a plausible claim.

        On appeal Estevez argues that the judge erred by failing to consider whether the
restrictions, enforced under the state-court order, were punitive. But this argument does
not address the basis of the judge’s ruling—that Estevez failed to state a claim. Liability
under § 1983 requires personal involvement in the alleged constitutional deprivation,
see Colbert v. City of Chicago, 851 F.3d 649, 657–58 (7th Cir. 2017), and the jail officials did
not create the restrictions in the state-court order.
No. 21-2928                                                                  Page 3

      We have considered Estevez’s other arguments, and none has merit.

                                                                          AFFIRMED